Order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about April 29, 1996, insofar as appealed from, terminating respondent-appellant’s parental rights upon a finding of permanent neglect, and committing custody and guardianship of the subject child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence demonstrates that on numerous occasions petitioner agency helped respondent obtain suitable housing, but that respondent never remained in such housing long enough to establish a suitable and stable environment to which the child could be released, and that petitioner also attempted to refer respondent to various programs that might have helped her extricate herself from her violent relationship with the child’s father, but that respondent consistently either refused the referrals or left the programs. Only after respondent’s visitation rights had been terminated did she make some strides toward rehabilitation, but, on balance, those efforts are insufficient to instill “confidence of future success in reuniting the family’ (Matter of Star Leslie W., 63 NY2d 136, 147). A preponderance of the evidence supports Family Court’s finding that the child’s best interests require that she be freed for adoption (see, supra, at 148; Matter of Amanda R., 215 AD2d 220, 220-221, lv denied 86 NY2d 705).
Concur— Milonas, J. P., Rubin, Tom and Mazzarelli, JJ.